DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 4 and 7 are objected to because of the following informalities:  
In regards to Claim 4, line 1, the phrase “claims 1” reads awkwardly.
In regards to Claim 7, line 1, the phrase “of-claim” is incorrect.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In regards to Claim 4, the specification does not appear to support a central filament diameter greater than the outer filament diameter while the adjacent outer filaments are in contact with each other.  In fact, Paragraph 25 of Applicant’s specification seems to present these as two different embodiments, dependent on the amount of rubber penetration desired in the final product.
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
How can the structure of Claim 4 be possible?  If the central filament diameter is greater than the outer filament diameter, and there are six outer filaments, how are the outer filaments able to contact one another?  Examiner is picturing a penny that is surrounded by six identical pennies.  Since all the pennies are of the same diameter, the surrounding pennies will contact one another.  But if the diameter of the coin in the center is larger than a penny, say a nickel, then the surrounding pennies will not be able to contact one another.  As such, it is unclear how this structure of a larger diameter center filament surrounded by six contacting outer filaments is possible.  Paragraph 25 of Applicant’s specification seems to lay out that having a larger diameter core, and having the outer filaments contact, are two separate and distinct embodiments.
Response to Arguments
Applicant's arguments filed 02 November 2022 with regards to the 112 rejections have been fully considered but they are not persuasive.
Applicant argues that Figures 1 and 2, as well as paragraph 25, support the language of Claim 4.   Examiner respectfully disagrees.  Paragraph 25 is clearly setting out two different embodiments.  The first embodiment is shown in Figure 2, with equal diameter filaments in contact with one another (like the seven pennies example Examiner previously discussed).  The second embodiment is when the center filament has a larger diameter.  Mathematically, there could be a situation where the core is of a large enough diameter than seven filaments (instead of just six) of smaller diameter could satisfy both embodiments.  But this is a slightly disingenuous stance to take since paragraph 25 clearly explains that the second embodiment is to allow for better rubber penetration.  This rubber penetration is dependent on the level of desaturation in the outer layer, i.e. areas where the filaments do not contact.  The above mathematical allowance, however, is why Examiner did not include Claim 1 in the 112 rejections.  Claim 4, however, is impossible as far as Examiner understands the limitations.  How is it possible to have a larger diameter center filament with six smaller filaments which touch one another?  If Applicant is somehow arguing ovality in the outer filaments, this is not disclosed or taught, and would not be defined by a single diameter as claimed.  
If Applicant insists on maintaining this position, they are respectfully requested to explain how they can have a center filament of a larger diameter, surrounded by six filaments of smaller diameter, and the six filaments of smaller diameter are able to contact one another.  It should be noted, original Claims 3 and 4 are clearly embodiments 1 and 2 of paragraph 25.  Applicant’s amendments to Claim 1 on 30 April 2020 created the current issues. 
Allowable Subject Matter
Claims 1 and 8-15 are allowed.
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shaun R Hurley whose telephone number is (571)272-4986. The examiner can normally be reached Monday thru Friday, 8:00am - 3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton T Ostrup can be reached on (571) 272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAUN R HURLEY/Primary Examiner, Art Unit 3732